In re Alvin Scott Loyd, applying for stay of execution; 40th Judicial District Court for the Parish of St. John the Baptist, No. 69-81.
Prior report: La., 489 So.2d 898.
It is ordered that the execution of Alvin Scott Loyd by the State of Louisiana, the Department of Corrections, and any other department, agency or servant of the State of Louisiana, be and it hereby is stayed pending timely filing and final action by the United States Supreme Court on applicant’s petition for writ of certiorari.